DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present case, independent claim 1 recites a volatile content having 0-10 wt% of volatile organic compounds, and the claim also recites a preferable range of less than 5 wt% of volatile organic compounds, the former being the broader and the latter being the narrower statement of the range/limitation.
Independent claim 1 additionally recites a nonvolatile content comprising a polyurethane modified alkyd resin or alkyd resin in an amount of 25-99 wt%, and the claim also recites a preferable range of 35-90 wt%, the former being the broader and the latter being the narrower statement of the range/limitation.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-9 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Dependent claims 2-8 recite “[t]he water based aerosol paint composition…” (emphasis added) in their respective preambles. Independent claim 1 recites a “water-based paint composition to be used in a … aerosol can” (emphasis added), but claim 1 does not recite an “aerosol paint”. The term “aerosol” which occurs in the preambles of claims 2-8 thus does not properly refer back to the composition recited in independent claim 1, and therefore the preambles of dependent claims 2-8 lack antecedent basis.

Dependent claim 4 recites a range of 30-37 wt% of a total weight of the aerosol paint, and the claim also recites a preferable range of 32-35 wt% of the same; the former being the broader and the latter being the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Dependent claim 4 recites “the dry weight is in a range of 40-45% of the nonvolatile content” of the paint. The claim does not set forth any distinction between “dry weight” and “nonvolatile content” of the paint, and thus the claim does not set forth with reasonable clarity what further ingredients would make up the remaining 55-60 wt% of the nonvolatile content but which are not part of the dry weight of the paint.

Dependent claim 4 refers to a weight percent based on “a total weight of the aerosol paint”. Base claim 1 refers to a “water-based paint composition”, but it does not refer specifically to an “aerosol paint”. The reference in claim 4 to “the aerosol paint” therefore lacks proper antecedent basis.

Dependent claim 5 refers to base claim 2 and further recites that “pigments contain TiO2”. Base claim 2 recites “color pigments” but not the more general category of “pigments” that is recited in claim 5. The reference in claim 5 to the more general category of “pigments” therefore lacks proper antecedent basis.

Dependent claim 6 recites the phrase “polyurethane modified alkyl being chained with mid oil” or short oil in components e) and f). The claims do not set forth the meaning of the term “chained” with reasonable clarity.

Claims 9 and 10 recite the phrase “high dry weight”. The term “high” is not defined by the claims or specification. The term “high” is a relative term because it requires a comparison to another composition having a different amount of dry weight. However, the claims and specification do not provide such a point of comparison by which to judge the scope of the term.
The term “high” is subjective because it requires one to exercise judgment with respect to whether any particular amount of dry weight of the paint compositions falls within the scope of a “high” amount of dry weight. The specification does not contain a disclosure of an objective standard by which to determine whether or not any particular amount of the dry weight is a high amount. Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of “high” amount of dry weight. See MPEP 2175.05(b)(IV). 
Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claims as read in light of the specification do not set forth the scope of the claimed invention with reasonable clarity.

Claims 9-10 recite “a lowered amount of volatile organic compounds”. The claims do not indicate what the amount is lower than (that is, what it is lower relative to), and therefore the claim does not set forth the scope of the recited “lowered amount” with reasonable clarity.

Claim 9 recites a step of closing a can and then a step of filling the closed can with propellant. The claims do not set forth with reasonable clarity the manner in which a material may be added to a can that is closed. Similarly, the step of filling the can is suggestive of an opening in the can to permit the entry of the coating material with which the can is filled, and this leads to uncertainty as to the scope of the recited step of “closing” the can.

Claim 10 recites a step of “filling the closed can”. The claim does not previously recite a closed can, and therefore the reference to “the closed can” lacks proper antecedent basis.

Claim 10 recites various additives near the end of the claim, and the claim subsequently recites “that their aggregate amount of volatile organic compounds will make less than 3%”. The cited limitation does not set forth with reasonable clarity what this amount of volatile organic compounds is a percentage of.

Claim 11 recites a “shelf life” of the paint is “several months”. The claim does not set forth reasonable clarity the scope of the term “several”. Because one of ordinary skill in the art would need to exercise subjective judgment to make a determination as to whether or not a particular number of months falls within the scope of “several”, the claims as read in light of the specification do not set forth the scope of the claimed invention with reasonable clarity.


Claim Objections

Claim 10 is objected to because of the following informalities.
Claim 10 recites “the quality of the liquid additives…”, and the term “quality” appears to be intended to be “quantity”.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 9 recites of preparing a paint, and the claim recites a step of filling a can with “the coating material defined in claim 1”. Claim 1 is drawn to a water-based paint composition which includes, as one component of the composition, a coating material B)
Claim 9 therefore only incorporates by reference the limitation of claim 1 drawn to the coating material; that is, claim 9 does not incorporate all of the limitations of its base claim. Because claim 9 cannot be reasonably construed to incorporate by reference all the limitations of its base claim, claim 9 does not comply with the second sentence of 35 U.S.C. § 112(d).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,155,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘720 claims a water-based aerosol paint composition (see claim 1 of US ‘720) comprising each of the presently recited features, including the presently recited polyurethane modified alkyd resin or alkyd resin (as well as two additional resins that are not presently recited). Claim 1 of US ‘720 therefore reads on present claim 1 in an anticipatory manner.
The further limitations of present claims 2-11 are adequately set forth in claims 4-7, 9-11, 14, and 16-17 of US ‘720.


Prior Art

The following prior art is considered pertinent to Applicant's disclosure and is therefore made of record although not relied upon in a rejection.
Chinese Patent Application publication CN 106 280 930 A to Song describes water-based paint compositions comprising an aqueous alkyd and water (e.g. see claim 3). Song does not describe the presently recited volatile and nonvolatile contents.
US Patent No. 9,914,848 B1 to Kordosh describes alkyd coating compositions (see the abstract) such as a composition comprising an alkyd resin (see Table 5 in col. 18) and the propellant dimethyl ether (see Table 6 in col. 19). Kordosh does not describe the presently recited volatile and nonvolatile contents.
US Patent No. 5,158,609 to O’Neill describes a water-based aerosol paint (see the abstract and the Table in col. 4). O’Neill does not describe the presently recited volatile and nonvolatile contents.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764